DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The IDS filed on 10/05/2020 and 09/28/2021 have been considered.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Memory device having vertical structure including a first wafer and a second wafer stacked on the first wafer.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 and 10-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yun et al. (U.S. Pub. 2020/0388630).
In re claim 1, Yun discloses a memory device comprising: a first wafer (SUB1) (see paragraph [0157] and fig. 29), and a second wafer (SUB2) stacked on and bonded to the first wafer (SUB1), wherein the first wafer (SUB1) comprises: a cell structure including a memory cell array 100 (three-dimensional memory cell array includes a plurality of NAND strings) (see paragraphs [0037]-[0040] and figs. 1-6 and 29); and a first logic structure (including a plurality of pass transistors) disposed under the cell structure (see paragraph [0039] and figs. 1-6), and including a column control circuit (connected to bit lines BL) (see paragraphs [0040]-[0042] and figs. 1-6 and 29), wherein the second wafer (SUB2) comprises a second logic structure including a row control circuit (comprises a row decoder 220 and a pass transistor circuit 210) (see paragraphs [0037]-[0049] and figs. 1, 5, 8, 18, and 29).

    PNG
    media_image1.png
    649
    803
    media_image1.png
    Greyscale

In re claim 2, as applied to claim 1 above, Yun discloses wherein a portion of the column control circuit (BL) and a portion of the row control circuit (WL) overlap with each other in a stack direction of the first and second wafers (see paragraph [0091] and figs. 9 and 29).
In re claim 3, as applied to claim 1 above, Yun discloses wherein the row control circuit comprises a row decoder 220 (see paragraphs [0037]-[0049] and figs. 1, 5, 8, 18, and 29).
In re claim 4, as applied to claim 1 above, Yun discloses wherein the row control circuit comprises a pass transistor circuit 210 (see paragraphs [0037]-[0049] and figs. 1, 5, 8, 18, and 29).
In re claim 5, as applied to claim 4 above, Yun discloses wherein the memory device further comprising a block switch circuit 200 configured to control the pass transistor circuit 210, wherein the block switch circuit is disposed in the first logic structure (see paragraphs [0037]-[0038] and figs. 1-6, and 29).
In re claim 6, as applied to claim 1 above, Yun discloses wherein the memory device further comprising: a peripheral circuit 200, wherein the peripheral circuit 200 is disposed in a region where the row control circuit is not disposed in the second logic structure (see paragraphs [0037]-[0038] and figs. 1-6 and 29).
In re claim 7, as applied to claim 1 above, Yun discloses wherein the memory device further comprising: a first peripheral circuit (pass transistors) and a second peripheral circuit (TR), wherein the first peripheral circuit is disposed in a region where the column control circuit is not disposed in the first logic structure, and wherein the second peripheral circuit is disposed in a region where the row control circuit is not disposed in the second logic structure (see paragraphs [0037]-[0039], [0157] and figs. 1-6 and 29).
In re claim 10, as applied to claim 7 above, Yun discloses wherein the first peripheral circuit comprises a first circuit that controls the column control circuit (bit lines BL), and the second peripheral circuit comprises a second circuit that controls the row control circuit (word lines WL) (see paragraphs [0040]-[0049] and figs. 1-6 and 29).
In re claim 11, as applied to claim 1 above, Yun discloses wherein the memory cell array 100a is disposed in a cell region (CA), and wherein the column control circuit overlaps with the memory cell array (CA) in the cell region 100a (see paragraph [0118] and figs. 19 and 29).
In re claim 12, as applied to claim 11 above, Yun discloses wherein the row control circuit 220 is disposed in a slimming region and an edge portion of the cell region, which is adjacent to the slimming region (see paragraph [0027] and figs. 1-6 and 29).
In re claim 13 as applied to claim 12 above, Yun discloses wherein the memory cell array comprises a stack structure that is disposed on a source plate (CSL) in the cell region (CA) and the slimming region, and vertical channels CL/530 that pass through the stack structure in the cell region (CA) (see paragraphs [0071], [0157] and figs. 9 and 29), wherein the stack structure comprises: a plurality of electrode layers (GSL/DWL1/DWL2) and a plurality of interlayer dielectric layers stacked alternately; and a plurality of dielectric layers and the plurality of interlayer dielectric layers stacked alternately (see paragraph [0068]), wherein the vertical channels 530 pass through the plurality of electrode layers and the plurality of interlayer dielectric layers stacked alternately, wherein bit lines (BL) of the memory cell array are disposed over the stack structure, and wherein the bit lines (BL) are coupled to the column control circuit through that which pass through the plurality of dielectric layers and the plurality of interlayer dielectric layers stacked alternately (see paragraphs [0068], [0071], [0157] and figs. 9 and 29).
In re claim 14 as applied to claim 13 above, Yun discloses wherein the cell structure further includes a source electrode that is coupled to the source plate through a contact structure CP1-CPm/520 passing through the stack structure, and wherein the source electrode is disposed in the cell region of a wiring layer over the bit lines (BL) (see paragraphs [0079], [157] and figs. 9 and 29).
In re claim 15 as applied to claim 14 above, Yun discloses wherein the source electrode has a flat plate shape corresponding to the cell region (see paragraphs [0149], [0157] and figs. 9, 26, and 29).
In re claim 16, as applied to claim 1 above, Yun discloses wherein the method device further comprising a first bonding pad (PD1a) disposed on one surface of the first wafer (SUB1) bonded to the second wafer (SUB2), and electrically coupled to a word line (WL1-WLm) of the memory cell array; and a second bonding pad (PD2a) electrically coupled to the row control circuit, disposed on one surface of the second wafer (SUB2) bonded to the first wafer (SUB1), and bonded to the first bonding pad (PD1a) (see paragraph [0150] and figs. 26-29).
In re claim 17, as applied to claim 1 above, Yun discloses wherein the memory structure comprises: a source plate (CSL) defined on the first logic structure, and supporting the memory cell array (CA); a dielectric layer (a plurality of insulating layers) (see paragraph [0068]) defined on the source plate to cover the memory cell array (CA) (see paragraphs [0055], [0069], [0073] and figs. 1-6, 19, and 29); and a first wiring line (GSL) disposed in the dielectric layer, and electrically coupled to a word line (WL1-WLm) of the memory cell array (CA) (see paragraph [0040] and figs. 1-6, 19, and 29), wherein the second logic structure comprises a second wiring line 550 electrically coupled to the row control circuit, and wherein the first wiring line and the second wiring line are coupled to each other through a plug that passes through a bonding surface between the first wafer (SUB1) and the second wafer (SUB2) under the second wiring line 550 and is coupled at a bottom end thereof to the first wiring line (see paragraph [0157] and figs. 1-6, 19, and 29).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yun et al. (U.S. Pub. 2020/0388630) in view of Oh (U.S. Pub. 2021/0233927).
In re claim 18, as applied to claim 17 above, Yun is silent to wherein the second logic structure comprises: a substrate; an isolation dielectric layer passing through the substrate; and a first logic circuit defined on the substrate, and including the row control circuit, and wherein the isolation dielectric layer is continuously disposed in a region where the first logic circuit is not disposed, and the plug passes through the isolation dielectric layer at a position spaced apart from the substrate by at least a predetermined distance.
However, Oh discloses in a same field of endeavor, a memory device, including, inter-alia, wherein the second logic structure comprises: a substrate 302; an isolation dielectric layer 310 passing through the substrate 302; and a first logic circuit defined on the substrate 302, and including the row control circuit, and wherein the isolation dielectric layer 310 is continuously disposed in a region where the first logic circuit is not disposed, and the plug 404 passes through the isolation dielectric layer 310 at a position spaced apart from the substrate 302 by at least a predetermined distance (see paragraphs [0047], [0056] and fig. 4A).
Therefore, it is respectfully submitted that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be motivated to incorporate the teaching of Oh into the memory device of Yun in order to enable wherein the second logic structure comprises: a substrate; an isolation dielectric layer passing through the substrate; and a first logic circuit defined on the substrate, and including the row control circuit, and wherein the isolation dielectric layer is continuously disposed in a region where the first logic circuit is not disposed, and the plug passes through the isolation dielectric layer at a position spaced apart from the substrate by at least a predetermined distance in the memory device of Yun to be formed because in doing so would provide a backside source contact for the 3D memory device and further improve density for the memory device.
In re claim 19, as applied to claim 18 above, Yun in combination with Oh discloses wherein the first logic circuit comprises a peripheral circuit 200 and the row control circuit 220 (see paragraph [0037] and figs. 1-6 and 29 of Yun).
Allowable Subject Matter
Claims 8, 9, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen et al.		U.S. Patent 10,930,661	Feb. 23, 2021.
Park et al.		U.S. Pub. 2021/0065751	Mar. 4, 2021.
Ahn et al.		U.S. Pub. 2020/0365617	Nov. 19, 2020.
Nam et al.		U.S. Pub. 2019/0326166	Oct. 24, 2019.
Kim et al.		U.S. Pub. 2019/0115361	Apr. 18, 2019.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865. The examiner can normally be reached Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892